Name: 81/205/EEC: Council Decision of 27 March 1981 on the conclusion of the Agreement, in the form of an exchange of letters, establishing fishing arrangements between the European Economic Community and the Kingdom of Norway for 1981
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-01

 Avis juridique important|31981D020581/205/EEC: Council Decision of 27 March 1981 on the conclusion of the Agreement, in the form of an exchange of letters, establishing fishing arrangements between the European Economic Community and the Kingdom of Norway for 1981 Official Journal L 087 , 01/04/1981 P. 0017++++COUNCIL DECISION OF 27 MARCH 1981 ON THE CONCLUSION OF THE AGREEMENT , IN THE FORM OF AN EXCHANGE OF LETTERS , ESTABLISHING FISHING ARRANGEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF NORWAY FOR 1981 ( 81/205/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS THE COMMUNITY AND NORWAY HAVE HELD CONSULTATIONS IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR BY THE FISHERIES AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF NORWAY ( 2 ) , AND IN PARTICULAR ARTICLES 2 AND 7 THEREOF , CONCERNING MUTUAL FISHING RIGHTS IN 1981 AND THE MANAGEMENT OF JOINT BIOLOGICAL RESOURCES ; WHEREAS AT THE CONCLUSION OF THESE CONSULTATIONS THE TWO DELEGATIONS INITIALLED AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ; WHEREAS IT IS IN THE COMMUNITY'S INTEREST TO CONCLUDE THIS AGREEMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ESTABLISHING FISHING ARRANGEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF NORWAY FOR 1981 IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT BINDING THE COMMUNITY . DONE AT BRUSSELS , 27 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS ( 1 ) OPINION DELIVERED ON 26 MARCH 1981 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 2 ) OJ NO L 226 , 29 . 8 . 1980 , P . 48 .